Exhibit 10.5.4

EHEALTH, INC. 2006 EQUITY INCENTIVE PLAN

NOTICE OF STOCK UNIT GRANT

You have been granted the following Stock Unit award covering shares of the
Common Stock of eHealth, Inc. (the “Company”). Each Unit is equivalent to one
share of Common Stock of the Company (a “Share”) for purposes of determining the
number of Shares subject to this award. None of the restricted Stock Units will
be issued (nor will you have the rights of a stockholder with respect to the
underlying shares) until the vesting conditions described below are satisfied.
Additional terms of this grant are as follows:

 

Name of Participant:    «Name» Total Number of Shares:    «TotalShares» Date of
Grant:    «DateGrant» Vesting Commencement Date:    «VestDay» Vesting Schedule:
   One-fourth of the Shares covered by this award shall vest on each anniversary
of the Vesting Commencement Date, such that this award shall be 100% vested on
the fourth anniversary of the Vesting Commencement Date, subject to your
continued Service through each vesting date.

You and the Company agree that this Stock Unit award is granted under, and
governed by the terms and conditions of, the 2006 Equity Incentive Plan (the
“Plan”) and the Stock Unit Award Agreement, both of which are attached to and
made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.

 

PARTICIPANT:    EHEALTH, INC.

 

   By:  

 

   Title:  

 



--------------------------------------------------------------------------------

eHealth, Inc. 2006 Equity Incentive Plan

Stock Unit Agreement

 

Grant    The Company hereby grants you an award of restricted Stock Units
(“RSUs”), as set forth in the Notice of Stock Unit Grant (the “Notice of Grant”)
and subject to the terms and conditions in this Agreement and the Company’s 2006
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Stock Unit
Agreement. When the RSUs are settled, par value will be deemed paid by you for
each RSU by past services rendered by you. Company’s
Obligation    Each RSU represents the right to receive a share of Stock (a
“Share”) on the vesting date. Unless and until the RSUs vest, you will have no
right to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
Settlement of any vested RSUs shall be made in whole Shares only. Vesting   
Subject to the next paragraph (Forfeiture upon Termination of Service), the RSUs
awarded by this Agreement will vest according to the vesting schedule specified
in the Notice of Grant. If you commence working on a part-time basis, then the
vesting schedule specified in the Notice of Grant may be adjusted in accordance
with the Company’s part-time work policy or the terms of an agreement between
you and the Company pertaining to your part-time schedule. Forfeiture upon
Termination of Service    Notwithstanding any contrary provision of this
Agreement or the Notice of Grant, if you terminate Service for any or no reason
prior to vesting, the unvested RSUs awarded by this Agreement will thereupon be
forfeited at no cost to the Company. Leaves of Absence    For purposes of this
RSU, your Service does not terminate when you go on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by the
Company in writing and if continued crediting of Service is required by the
terms of the leave or by applicable law. But your Service terminates when the
approved leave ends, unless you immediately return to active work. If you go on
a leave of absence, then the vesting schedule specified in the Notice of Grant
may be adjusted in accordance with the Company’s leave of absence policy or the
terms of your leave.



--------------------------------------------------------------------------------

Payment after

Vesting

   Any RSUs that vest hereunder will be paid to you (or in the event of your
death, to your estate) in Shares. Tax Withholding    Notwithstanding any
contrary provision of this Agreement, no Shares shall be distributed to you
unless and until you have made satisfactory arrangements with respect to the
payment of income, employment and any other taxes which must be withheld with
respect to such Shares. The Administrator, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit you to
satisfy such tax withholding obligation, in whole or in part by one or more of
the following: (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a value equal to the minimum amount
statutorily required to be withheld, (c) delivering to the Company already
vested and owned Shares having a value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to you through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. If you fail to make satisfactory arrangements for the
payment of any required tax withholding obligations with respect to Shares that
are vesting, the Administrator, in its sole discretion, may require you to
permanently forfeit such Shares and the Shares will be returned to the Plan at
no cost. Arbitration    You and the Company agree that any and all disputes
arising out of the terms of the Notice of Grant, the Plan or this Agreement
or their interpretation shall be subject to binding arbitration in Santa Clara
County, California before the American Arbitration Association under its
California Employment Dispute Resolution Rules, or by a judge to be mutually
agreed upon. You and the Company agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. You and the Company agree that
the prevailing party in any arbitration shall be awarded reasonable attorney’s
fees and costs.

Payments after

Death

   Any distribution or delivery to be made to you under this Agreement will, if
you are then deceased, be made to the administrator or executor of your estate.
Any such administrator or executor must furnish the Company with (a) written
notice of his or her status as transferee, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.

Stockholder

Rights

   Neither you nor any person claiming under or through you will have any of the
rights or privileges of a stockholder of the Company in respect of any Shares
deliverable hereunder unless and until certificates representing such Shares
will have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to you or your broker.

 

2



--------------------------------------------------------------------------------

No Effect on

Employment

   Your employment with the Company and its Subsidiaries is on an at-will basis
only. Accordingly, the terms of your employment with the Company and its
Subsidiaries will be determined from time to time by the Company or the
Subsidiary employing you (as the case may be), and the Company or the Subsidiary
will have the right, which is hereby expressly reserved, to terminate or change
the terms of your employment at any time for any reason whatsoever, with or
without good cause or notice. Notices    Any notice to be given to the Company
under the terms of this Agreement will be addressed to the Company at 440 East
Middlefield Road, Mountain View, California 94043, Attn: Stock Administration,
or at such other address as the Company may hereafter designate in writing or
electronically.

Grant is Not

Transferable

   Except to the limited extent provided in paragraph, this grant and the rights
and privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void. You may,
however, dispose of this award in your will or through a beneficiary
designation.

Binding

Agreement

   Subject to the limitation on the transferability of this grant contained
herein, this Agreement will be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.

Additional

Conditions to

Issuance of Stock

   If at any time the Company will determine, in its discretion, that the
listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to you (or your estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

 

3



--------------------------------------------------------------------------------

Resale

Restrictions

   You agree not to sell any RSU Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of California, without regard to its choice-of-law provisions.

The Plan and

Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Notice of Grant are subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement or the Notice of Grant and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

This Agreement, the Notice of Grant and the Plan constitute the entire
understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

Administrator

Authority

   The Administrator will have the power to interpret the Plan, the Notice of
Grant and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon you, the Company and all other interested persons. No
member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, the
Notice of Grant or this Agreement.

BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4